 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   FABIAN FELIX,                                       Case No. 1:19-cv-01280-LJO- EPG-HC

11                   Petitioner,                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION
12           v.
                                                         (ECF No. 11)
13   ROBERT NUESCHID,
                                                         ORDER DIRECTING PETITIONER TO
14                   Respondent.                         NOTIFY COURT WHETHER TO
                                                         CONVERT PETITION FOR WRIT OF
15                                                       HABEAS CORPUS TO CIVIL RIGHTS
                                                         ACTION UNDER 42 U.S.C. § 1983
16

17          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2254. On October 16, 2019, the Magistrate Judge issued Findings and Recommendation

19 to grant leave to convert Petitioner’s habeas petition to a civil rights action under 42 U.S.C. §
20 1983. (ECF No. 11). This Findings and Recommendation was served on Petitioner and contained

21 notice that any objections were to be filed within thirty (30) days of the date of service of that

22 order. To date, Petitioner has filed no objections, and the time for doing so has passed.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

24 a de novo review of the matter. Having carefully reviewed the entire file, the Court concludes

25 that the Findings and Recommendation is supported by the record and proper analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendation issued on October 16, 2019 (ECF No. 11) is

28                ADOPTED.


                                                     1
 1        2. Within TWENTY (20) days from the date of service of this order, Petitioner shall

 2              notify the Court whether he would like to convert his habeas petition to a § 1983 civil

 3              rights action, which would require Petitioner to pay the full $350 filing fee by way of

 4              deductions from income to Petitioner’s trust account.

 5        3. If Petitioner fails to notify the Court, the instant habeas action will be dismissed

 6              without prejudice to Petitioner refiling his claims in a § 1983 action.

 7
     IT IS SO ORDERED.
 8

 9     Dated:     December 11, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
